PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                    __________

                       No. 19-3484
                       __________

                  BETHANY LASPINA,
                            Appellant

                            v.

SEIU PENNSYLVANIA STATE COUNCIL; SEIU LOCAL
668; SEIU HEALTHCARE PA; SEIU LOCAL 32BJ; PENN-
  SYLVANIA JOINT BOARD OF WORKERS UNITED;
LACKAWANNA COUNTY PUBLIC LIBRARY SYSTEM;
           SCRANTON PUBLIC LIBRARY
                  __________

      On Appeal from the United States District Court
          for the Middle District of Pennsylvania
                 (D.C. No. 3:18-cv-02018)
      District Judge: Honorable Malachy E. Mannion
                       __________

                Argued September 21, 2020

Before: KRAUSE, RESTREPO, and BIBAS, Circuit Judges

                 (Filed: January 15, 2021)
                        __________

Shannon Conway
Talcott J. Franklin
Talcott Franklin PC
1920 McKinney Avenue, 7th Floor
Dallas, TX 75201

Jonathan F. Mitchell      [ARGUED]
Mitchell Law PLLC
111 Congress Avenue, Suite 400
Austin, Texas 78701

Edmond R. Shinn
Law Offices of Edmond R. Shinn
7032 Lafayette Avenue
Fort Washington, PA 19034

Walter S. Zimolong III
Zimolong LLC
P.O. Box 552
Villanova, PA 19085

      Counsel for Appellant

Lauren M. Hoye
Willig Williams & Davidson
1845 Walnut Street, 24th Floor
Philadelphia, PA 19103

Scott A. Kronland          [ARGUED]
P. Casey Pitts
Altshuler Berzon LLP
177 Post Street, Suite 300
San Francisco, California 94108

      Counsel for Appellee SEIU Local 668

J. Timothy Hinton, Jr.
Haggerty Hinton & Cosgrove LLP
1401 Monroe Avenue, Suite 2
Dunmore, PA 18509

      Counsel for Appellee Scranton Public Library
                    _______________

                OPINION OF THE COURT
                    _______________

RESTREPO, Circuit Judge.




                              2
   When Bethany LaSpina began working for the Scranton
Public Library, all Library employees were exclusively repre-
sented in collective bargaining by Local 668 of the Service Em-
ployees International Union. But no employee had to join the
Union. An employee could join (and pay full membership
dues) or decline to join (and pay a lesser nonmember “fair-
share fee”), at the employee’s discretion. LaSpina joined the
Union.

    Then came Janus v. AFSCME Council 31, 138 S. Ct. 2448
(2018). In Janus, the Supreme Court held that compelling non-
members to pay fair-share fees violates their First Amendment
associational rights. Id. at 2486. In the wake of Janus, LaSpina
resigned from the Union and sued, seeking various monetary,
injunctive, and declaratory relief, including a refund of the por-
tion of the dues she paid the Union equal to the nonmembers’
fair-share fees, as well as a refund of membership dues de-
ducted from her paycheck after she resigned.

    In a thorough and well-reasoned opinion, the District Court
concluded that each of LaSpina’s claims failed to present a jus-
ticiable case or controversy as required by Article III. We will
affirm.

    LaSpina had no standing to seek a refund of any portion of
the Union dues she made prior to Janus because she cannot tie
the payment of those dues to the Union’s unconstitutional de-
duction of fair-share fees from nonmembers. In addition, if
LaSpina is due a refund of certain monies that were deducted
from her wages after she resigned, the claim is not a federal
one; rather, it is, if anything, a state court claim for conversion
or trespass to chattels. Finally, LaSpina’s claim that the Union
may not collect any dues from an employee until that employee
knowingly and freely waives their constitutional right to resign
from Union membership and withhold payments to the Union
is moot as LaSpina no longer is a Union member.




                                3
                      I.   BACKGROUND

A. The structure of agency shops

    The labor laws in the United States had long permitted pub-
lic employers and unions to establish “agency shops.” In an
agency shop, “one union is allowed to exclusively represent an
entity’s employees on the condition that the union represent all
the entity’s employees,” even those who decline to join. See
Diamond v. Pa. State Educ. Ass’n, 972 F.3d 262, 265-66 (3d
Cir. 2020).

     The option for public employees to decline to join a union
introduced the issue of “free riders.” Employees could decline
to join the union (and therefore avoid paying union dues) while
still accruing the benefits of representation (say, increased bar-
gaining power in salary negotiations). To address that prob-
lem, Congress and various state legislatures allowed unions
and employers who established an agency shop to bargain for
an “agency fee” provision in their collective-bargaining agree-
ments. If a collective-bargaining agreement contained an
agency fee provision, employees who declined to join the un-
ion nevertheless were required to pay the union a fee.

    A Pennsylvania law had authorized this practice as a “fair
share fee.” 71 Pa. Stat. and Cons. Stat. § 575(b). Pursuant to
that practice, employees who declined to join the union did not
need to pay full union membership dues, only some lesser
amount equal to what the union spent on collective-bargaining
activities. Id. § 575(a). The fair-share fee could not cover the
union’s lobbying or other political activity.

    For over forty years, public-sector agency shops and at-
tendant fair-share fees were authorized by the Supreme Court’s
decision in Abood v. Detroit Board of Education, 431 U.S. 209
(1977). In Abood, the Supreme Court agreed that First Amend-
ment associational freedoms “protected [nonmembers] from
having to subsidize the union’s political activities ‘unrelated to
its duties as exclusive bargaining representative.’” Hartnett v.
Pa. State Educ. Ass’n, 963 F.3d 301, 304 (3d Cir. 2020)


                                4
(quoting Abood, 431 U.S. at 234). It held, however, that a bal-
ance of interests permitted state governments to require non-
members to pay a fee equal to union activities that were “ger-
mane to [the union’s] duties as collective-bargaining repre-
sentative.” Abood, 431 U.S. at 235.

    In Janus, the Supreme Court “overruled” Abood and held
that governments forcing nonmembers to pay fair-share fees
violates the nonmembers’ freedom of association, even if the
fees went to collective bargaining activities alone. 138 S. Ct.
at 2486. Specifically, the Court held that the “procedure” by
which “[s]tates and public-sector unions . . . extract agency fees
from nonconsenting employees . . . violates the First Amend-
ment.” Id. Accordingly, “[n]either an agency fee nor any other
payment to the union may be deducted from a nonmember’s
wages, nor may any other attempt be made to collect such a
payment, unless the employee affirmatively consents to pay.”
Id.

   A previous panel of this Court declined to comment on the
constitutionality of Pennsylvania’s agency fee statute on justi-
ciability grounds. See Hartnett, 963 F.3d at 308-09. A later
panel, however, concluded that under Janus, “Pennsylvania’s
public sector agency shop law was no longer constitutional.”
Diamond, 972 F.3d at 268.

B. LaSpina begins employment at the Lackawanna
   County Library System, and joins Local 668

    LaSpina began working for the Lackawanna County Li-
brary System in 2015, has been employed by it since, and cur-
rently works at the Scranton Public Library. When LaSpina
began at the Scranton Public Library, it was an agency shop,
exclusively represented in collective bargaining by SEIU Lo-
cal 668. Because the Library was an agency shop, LaSpina
was permitted either to join the Union (and pay full member-
ship dues) or to decline to join (and pay a lesser fair-share fee).
LaSpina joined the Union.

   According to LaSpina, however, her decision to join the
Union as a member was involuntary. LaSpina pleads in her

                                5
complaint that her decision to join was “caused by a union and
employer that induced her to believe that she had no choice but
to join as a condition of her employment.” App. 89. Had
LaSpina known that she had a right to refuse membership, she
says, she “would never have joined.” App. 88.

    To support her claim that her decision to join the Union was
induced, LaSpina pleads, first, that she “enrolled and remained
in the union because she was instructed to fill out a union-
membership form at her job orientation, and she was never in-
formed nor made aware of her right to refuse union member-
ship and pay a reduced amount in fair share fees.” App. 88
(internal quotation marks omitted). Second, LaSpina identifies
a November 2016 email exchange she had with the Library’s
human resources officer. In the opening email, LaSpina told
the human resources officer that she had “some questions re-
garding the union and pension part of my pay stub.” App. 109.
LaSpina’s questions (and a comment that can be rephrased as
a question) were these:

   • “Is it necessary to be part of the union to qualify for the
     pension?”

   • “What exactly are the pros and cons of union member-
     ship?”

   • “[W]ould [it] be possible to retain the pension without
     the union membership in order to have more money in
     my paycheck[?]”

App. 109. The officer replied, as shown below, as follows:
“The union dues are mandatory by law.” App. 89, 109.




                               6
C. LaSpina resigns from Local 668 after the Supreme
   Court issues Janus

    After the Supreme Court decided Janus, the Union aban-
doned its agency-fee setup. The day the Court issued its deci-
sion, Steve Catanese, president of SEIU Local 668, wrote to
Jack Finnerty of the Scranton Public Library “that the Supreme
Court has ruled in Janus” and has “held public-sector employ-
ers may no longer deduct agency fees from non-consenting em-
ployees.” Supp. App. 69. Catanese’s letter instructed Finnerty
to, “effective immediately, please discontinue fair-share fee
deductions.” Id. (emphasis in original). Catanese also wrote
that Janus concerned the First Amendment rights of nonmem-
bers, and so “[t]he Court’s decision has no effect on union
membership dues nor our bargained-for provisions of remitting
dues to the Union.” Id.

    Following that instruction, the Library stopped deducting
fair-share fees from nonmember employees and has not de-
ducted any such fees since. App. 9. Now, pursuant to Janus
and with direction from Union leadership, public employees
represented by the Union can either join the Union and pay
membership dues or decline to join and pay nothing, and the
employer is obliged to honor the employee’s request either
way.

    Two months after Janus, LaSpina resigned from the Union.
On August 20, 2018, LaSpina mailed a letter to SEIU Local
668 and to her employer’s human resources department that
stated: “I am immediately terminating my membership in the
union and all its affiliates and revoking any previous dues au-
thorization, check off, or continuing membership form that I
may have signed.” App. 110.

    After LaSpina sent her resignation letter, the Library, for
approximately two months, continued to deduct membership
fees from LaSpina’s paycheck. On October 26, 2018, a griev-
ance coordinator for the Union wrote to a Library human re-
sources officer notifying the officer that LaSpina “has submit-
ted a request to withdraw from the Union on August 21, 2018,”


                              7
and that the Library must “discontinue the payroll deduction
for this employee effective immediately.” Supp. App. 62. The
Union directed the Library to refund LaSpina the membership
dues that were deducted from her pay after her resignation, and
LaSpina’s November 2018 paycheck included a refund of
$55.18. App. 9.

    On December 3, 2018, the Union advised LaSpina that her
resignation from the Union was processed and her status had
changed to nonmember as of August 21, 2018. Supp. App. 65.
LaSpina also was advised that “[t]he money that was deducted
from your pay for dues after August 21, 2018 will be returned
to you (if it has not been already) in your paycheck.” Id. On
December 13, the Union issued LaSpina a check for $11.81 for
dues deducted for the period of August 21 through August 31,
2018. After the Library received the Union’s October 2018
letter, it did not deduct any more dues from LaSpina’s pay.
App. 9. LaSpina apparently has not cashed the check sent to
her by the Union. Appellant Br. 9, 19.

D. Relying on Janus, LaSpina sues

    On October 18, 2018, LaSpina sued. In the operative com-
plaint, LaSpina pleaded three counts. First, LaSpina sought a
refund of the compulsory portion of the membership dues she
made prior to Janus. Second, LaSpina sought a refund of the
membership dues that were diverted from her wages after she
submitted her union-resignation letter and demanded the Union
cease deducting membership dues, as well as an injunction to
prevent the union and her employer from diverting her wages
in the future. Finally, LaSpina sought classwide injunctive re-
lief on behalf of all public employees who are paying some
form of dues to the Union but who have not submitted a waiver
of their constitutional rights under Janus. The District Court
dismissed each claim for lack of an Article III case or contro-
versy.

   The District Court had jurisdiction under 28 U.S.C. § 1331
and § 1343(a). Whether or not the case suffers from any justi-
ciability problem, we have jurisdiction under § 1291. We


                              8
review the District Court’s factual findings for clear error and
its legal conclusions de novo. Freedom from Religion Found.
Inc. v. New Kensington Arnold Sch. Dist., 832 F.3d 469, 475
n.4 (3d Cir. 2016).

                        II. DISCUSSION

A. LaSpina has no standing to pursue a refund of pre-Ja-
   nus membership dues

    LaSpina first challenges the District Court’s conclusion that
she has no standing to seek a refund of the compulsory portion
of the membership dues she paid to the Union prior to the Su-
preme Court’s issuance of Janus. The elements LaSpina must
satisfy to establish Article III standing are familiar. LaSpina
must show injury in fact, causation, and redressability. Spokeo,
Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). In doing so, the
burden rests on LaSpina, “as the party invoking federal juris-
diction,” to “clearly . . . allege facts demonstrating” her stand-
ing to sue. Id. (quoting Warth v. Seldin, 422 U.S. 490, 518
(1975)); see also Hartnett, 963 F.3d at 305.

    This case primarily concerns the second element—whether
LaSpina’s injury “is fairly traceable to the challenged conduct”
of the Union. See Spokeo, 136 S. Ct. at 1547. We have previ-
ously explained that the traceability element is “akin to ‘but
for’ causation in tort.” Finkelman v. Nat’l Football League,
810 F.3d 187, 193-94 (3d Cir. 2016) (quoting Edmonson v.
Lincoln Nat’l Life Ins. Co., 725 F.3d 406, 418 (3d Cir. 2013)).
Employing the “but for” framework, we ask, had the Union’s
conduct that LaSpina challenges not occurred, would she have
suffered injury? If she would have, then the challenged con-
duct did not actually cause LaSpina’s injury; if not, then it did.

    Analyzing the traceability in this way demands that we de-
fine precisely LaSpina’s claimed injury, the conduct of the Un-
ion she challenges, and the link between the two. Cf. Finkel-
man, 810 F.3d at 197 (observing that “[t]he choice among al-
ternative definitions of the injury may control the determina-
tion of causation” and therefore recommending “examin[ing]


                                9
the allegations in the complaint from a number of different an-
gles to see if [plaintiff’s] purported injury can be framed in a
way that satisfies Article III”) (first alteration in original). A
direct causal relationship between alleged injury and chal-
lenged conduct, of course, will satisfy the traceability element.
See Mielo v. Steak ’n Shake Operations, Inc., 897 F.3d 467,
481 (3d Cir. 2018). So too will an indirect one, “provided that
there is a fairly traceable connection between the alleged injury
in fact and the alleged conduct of the defendant.” Id.

    To start, LaSpina does not advance the paradigmatic Janus
injury. Unlike the plaintiff in Janus, LaSpina was a member
of the Union and paid full membership dues, not a nonmember
who paid compulsory fair-share fees. Janus, 138 S. Ct. at
2462. Janus holds that nonmembers compelled to pay fees to
a union they declined to join suffered First Amendment injury.
Id. at 2486; see Hartnett, 963 F.3d at 305. It is less clear
whether a union member who paid membership dues suffered
any constitutional injury at all.

    LaSpina’s conception of her injury is difficult to isolate.
Part of the reason, it seems, is that LaSpina seeks to represent
not just herself but a class of similarly situated employees. As
such, she must claim an injury shared by the rest of the pur-
ported class. LaSpina contends that “the ‘injury in fact’ that
[she] and the putative class members have suffered is that they
were forced to pay money to [the Union] whether they joined
the union or not.” Appellant Br. 14. This, however, describes
at least two distinct injuries. LaSpina the individual did not
suffer injury because she was “forced to pay money to [the Un-
ion] whether [she] joined the union or not.” Id. (emphasis
omitted). LaSpina joined the Union, and any injury she might
have suffered arose out of that reality. An injury that a plaintiff
could have suffered had she made a different decision some-
time in the past would not be “actual”; it would be “conjectural
or hypothetical.” See Mielo, 897 F.3d at 478 (quoting Spokeo,
136 S. Ct. at 1548). In such a case, there would be no injury in
fact to support Article III standing.




                                10
    LaSpina clarifies her alleged individual injury elsewhere.
She contends she was injured because she was “forced to pay
money to the [Union] as a condition of her employment.” App.
94 (emphasis added). That alleged injury is consistent with
LaSpina’s proposed relief—a refund only of “the compulsory
portion of her union-membership dues, i.e., the amount equal
to the fair-share fees that would have been imposed had she
declined union membership.” Appellant Rep. Br. 2; see also
App. 101 (demanding a refund “to every class member the
money that they were compelled to pay to the union as a con-
dition of their employment”) (emphasis added).

    By LaSpina’s reckoning, then, the membership dues she
paid the Union included a compulsory and non-compulsory
amount. The compulsory amount equaled the amount charged
to those who declined membership and paid a fair-share fee.
LaSpina contends she was injured because she, like nonmem-
bers, had to pay the Union at least the amount charged as fair-
share fees.

    With her injury clearly defined, we move to its cause.
LaSpina claims her injury was caused by the Library’s uncon-
stitutional enforcement of the Library as an agency shop. Ap-
pellant Br. 13. Importantly, LaSpina identifies Janus as the
source of that constitutional injury. See App. 90-94. But Janus
does not concern the constitutionality of agency shops, as such.
Janus holds that compelling nonmembers to pay the union a
fee violates the First Amendment. Janus, 138 S. Ct. at 2486.

    LaSpina cannot satisfy causation. Take the plaintiff from
Janus. He was employed in an agency shop but declined to
join the union. Id. at 2461. He alleged he was injured because
he was compelled to subsidize a union he had declined to join.
Id. at 2462 (“The amended complaint claims that all ‘nonmem-
ber fee deductions are coerced political speech’ and that ‘the
First Amendment forbids coercing any money from the non-
members.’”). The Supreme Court agreed, concluding that he
“clearly” had standing. Id.




                              11
    The same cannot be said of LaSpina. Like the plaintiff in
Janus, LaSpina was employed in an agency shop. So she
claims she was injured just as he was because, like the non-
members, she was compelled to pay the Union an amount equal
to the amount charged to nonmembers as a fair-share fee. But,
unlike the plaintiff in Janus, LaSpina joined the Union and paid
membership dues. That breaks the causal chain. Had it not
been for the Union’s First Amendment violation, that is, had it
not been for the Union “compelling [nonmembers] to subsidize
private speech on matters of substantial public concern,” id.,
LaSpina still would have had to pay as a component of her un-
ion membership dues an amount equal to the amount charged
to nonmembers as a fair-share fee. Thus, the Union’s conduct
was not the “but for” cause of LaSpina’s alleged injury, result-
ing in her lacking standing to pursue this claim.

    LaSpina’s theory of causation suffers from two defects.
First, LaSpina misunderstands what Janus demands. The core
of Janus concerns not the constitutionality of agency shops, as
such, but the constitutionality of compulsory agency fees. Ja-
nus, 138 S. Ct. at 2459-60 (compelling nonmembers “to subsi-
dize a union . . . violates the[ir] free speech rights”). And any
injury predicated on Janus must stem from that core holding.

     Second, LaSpina misunderstands causation’s “but for”
framework. At the first step of the analysis, a court must iso-
late and change one and only one variable. In assessing
whether the defendant’s particular conduct caused the plain-
tiff’s injury, the variable to isolate and change is the conduct
of the defendant the plaintiff challenges. In this case, that var-
iable is the Union’s extraction of compulsory fair-share fees
from nonmembers. But as shown, even if the Union did not
extract those fees, LaSpina still would have suffered the pre-
cise injury she alleges she did.

   To address this deficiency in her theory of standing,
LaSpina pleads that, had the Union not violated the First
Amendment by charging nonmembers fair-share fees, she
would not have joined the Union and, therefore, never have
paid the Union any dues. App. 88 (“Ms. LaSpina would never


                               12
have joined the union had she known that she had a right to
refuse union membership.”).

    It is true that we do not require the plaintiff to allege that
the defendant’s conduct directly caused her injury. See Mielo,
897 F.3d at 481. Especially at the pleading stage, where the
“burden of establishing causation . . . is less stringent,” id.,
standing may be satisfied even if the plaintiff alleges an indi-
rect (or multistep) causal relationship between the defendant’s
conduct and her injury. Id. But the plaintiff must still clearly
allege facts showing a “fairly traceable connection” between
her injury and the conduct of the defendant she challenges. Id.

    Here, LaSpina’s theory of standing requires us to change
two variables—the Union’s extraction of fair-share fees and
her decision to join the Union when she began employment.
That in itself is not fatal to her establishing standing. What is
fatal to LaSpina’s standing is that she asks us to change those
two variables without explaining how the second (her joining
the Union) links to the first (the Union’s collection of fair-share
fees from nonmembers). Moreover, even if we could deduce
an indirect causal relationship between those two variables and
her injury, the second variable (her joining the Union) primar-
ily is a function of the conduct of the Library’s human re-
sources officer, further stretching and weakening the causal
chain. See id.

    LaSpina joined the Union and paid Union membership
dues. She cannot connect those events to the Union’s alleged
misconduct. Her claimed injury of economic loss occurred not
because of the Union’s actions toward nonmembers but be-
cause of her decision to join the Union. That decision and the
injury she claims happened as a result were not caused by the
conduct of the Union she challenges. Thus, there is no but-for
causation, and, as a result, she does not have standing to press
this claim. 1


1
 Because LaSpina frames her alleged injury as her being com-
pelled to pay an amount of money to the Union whether she

                                13
B. LaSpina has failed to plead a federal cause of action for
   a refund of erroneously deducted post-Janus member-
   ship dues

    LaSpina next seeks a refund of membership dues errone-
ously deducted from her paycheck after she resigned from the
Union. LaSpina argues that the Union’s “refusal to promptly
honor” her resignation and cease deducting union dues “vio-
lated the Speech Clause and the Supreme Court’s ruling in Ja-
nus.” App. 94. The deduction of membership dues without
authorization in this context may be an injury. It is just not a
constitutional one. And certainly Janus compels no such re-
sult.

    Janus does conclude that public-sector unions cannot col-
lect “an agency fee []or any other payment . . . from a nonmem-
ber’s wages” unless the employee “clearly and affirmatively
consent[s] before any money is taken.” Janus, 138 S. Ct. at
2486 (emphasis added). Here, LaSpina presumptively became
a “nonmember” of the Union when she mailed her resignation
letter on August 20, 2018. See App. 110. In that letter, she
gave clear and affirmative dissent. Id. (“I no longer wish to
pay dues or fees to the union[,] . . . and [I am] revoking any
previous dues authorization, check off, or continuing member-
ship form that I may have signed.”). Despite those instructions,
for a period of approximately two months, the Union continued
to deduct union dues from LaSpina while she was, in a strict
sense, a nonmember.




joined or not, we need not consider her separate allegations that
she was “induced” to join the Union and that, “[h]ad [she] been
informed of her right to decline union membership and pay
‘fair share fees’, she would have chosen that option.” App. 88-
89. A federal court appears to be a particularly inappropriate
forum for a dues-paying union member to press such a claim.
LaSpina seems to regret her decision to join the Union, but
whether she was “induced” to do so involves intricate issues of
state contract and labor law, issues better left to the state courts
or an appropriate agency.

                                14
    But Janus’s allusion to “any other payment . . . from a non-
member[]” must be read in context. In the topic sentence of
the paragraph that includes that holding, the Court made clear
it was primarily demarcating the constitutional rights of non-
members currently or previously employed in agency shop ar-
rangements. See Janus, 138 S. Ct. at 2486 (holding that “[t]his
procedure,” that is, the procedure by which “[s]tates and pub-
lic-sector unions . . . extract agency fees from nonconsenting
employees,” “violates the First Amendment”) (emphases
added). Until Janus gave LaSpina reason to resign from the
Union, LaSpina was a dues-paying member. She was never
compelled to pay the Union agency fees.

    The Janus Court’s language that no “other payment” may
be taken from a nonmember without consent should also be
read as the Court’s attempt to encapsulate the differing termi-
nology used by the twenty-odd states that had permitted agency
shop arrangements before Janus invalidated them. The pri-
mary legal effect of Janus was to invalidate the Illinois state
law that permitted unions to collect “agency fees” from non-
members, see id. at 2460-61, but the Court’s reasoning neces-
sarily extended to all “States,” id. at 2486, some of which, like
Pennsylvania, called them “fair-share fees,” Diamond, 972
F.3d at 268 (holding that, “under Janus I, Pennsylvania’s pub-
lic sector agency shop law,” which compelled nonmembers to
pay “fair-share fees,” “was no longer constitutional”).

    Janus does not condone punishing unions for their attempt
to implement a new constitutional regime after the old one had
been in place for over forty years. That old regime supported
the statutory schemes of nearly half the states, underpinning
thousands of collective bargaining agreements involving mil-
lions of employees. See Janus, 138 S. Ct. at 2499 (Kagan, J.,
dissenting). Indeed, even the Janus Court recognized that its
ruling would impose “transition costs” on the parties that had
come to rely on the previous regime and had built statutory
schemes around it. See id. at 2485.

    Here, the record evidence suggests that the Union immedi-
ately sought to comply with Janus’s new constitutional rule.


                               15
The day Janus was decided, the president of SEIU Local 668
informed the Scranton Public Library that the “Supreme Court
has ruled in Janus . . . . [and] has held [that] public-sector em-
ployers may no longer deduct agency fees from non-consent-
ing employees.” Supp. App. 69. The president directed the
Library to “immediately” cease requesting or deducting fair-
share fees from nonmember employees. Given the enormity
of the task faced by public-sector unions in the wake of Janus,
and the lack of any direction from the Supreme Court that the
period in which union members transitioned to nonmembers
could give rise to new constitutional violations, we decline to
find any First Amendment violation under Janus for an em-
ployer’s or union’s failure to promptly process a member’s res-
ignation notice and terminate the associated dues deductions. 2


2
  Because we conclude that LaSpina’s Count II fails to plead a
federal constitutional claim, we need not decide whether that
claim is now moot. After LaSpina filed her Complaint, the
Union attempted to refund LaSpina the membership dues de-
ducted from her paycheck after she submitted her resignation
letter. To do so, the Union appears to have remitted part of the
sum (about $55) to LaSpina through her paycheck and the bal-
ance (about $12) by mailed check. LaSpina claims, and we
must accept as true, that she refuses to accept and has not yet
cashed that check. See, e.g., Appellant Br. 23. In Campbell-
Ewald v. Gomez, 577 U.S. 153 (2016), the defendant filed an
offer of judgment under Rule 68 in an attempt to settle the
plaintiff’s individual claim. Id. at 667. After the plaintiff al-
lowed the Rule 68 offer to lapse, the defendant moved to dis-
miss under Rule 12(b)(1), contending the unaccepted offer
mooted the case. Id. at 668. The Court held “an unaccepted
offer to satisfy [a] named plaintiff’s individual claim [is not]
sufficient to render a case moot when the complaint seeks relief
on behalf of the plaintiff and a class of persons similarly situ-
ated.” Id. at 666. It further stated that “in accord with Rule 68
of the Federal Rules of Civil Procedure . . . an unaccepted set-
tlement offer has no force.” Id. The Court declined to con-
sider, however, “whether the result would be different if a de-
fendant deposits the full amount of the plaintiff’s individual
claim in an account payable to the plaintiff, and the court then
enters judgment for the plaintiff in that amount.” Id. at 672.

                               16
C. LaSpina’s claim that Janus demands the Union obtain
   First Amendment waivers from all employees is now
   moot

    LaSpina finally seeks to enjoin the Union from taking
money from her paycheck or the paycheck of other Union em-
ployees until all employees, pursuant to Janus, “waive[] [their]
constitutional right to withhold money from the union.” App.
95. The District Court concluded that LaSpina lacked standing
to assert this Count against the Union. App. 38-39 (“[P]laintiff
lacks standing to proceed with her claim in Count 3 against
Local 668 and [Scranton Public Library] . . . . since plaintiff is
not suffering and will not suffer in the future any injury due to
defendants’ alleged conduct.”). Although the District Court’s
bottom line was correct, it identified the wrong justiciability
doctrine. Whether LaSpina had standing to pursue that claim
when she filed her complaint is a close question, but the claim
undoubtedly is moot now.

    A claim is moot if it no longer presents a “live” controversy
or the parties no longer have a personal stake in the claim’s
resolution. Hartnett, 963 F.3d at 305. The vitality of the con-
troversy and the parties’ personal stakes in it must exist not just
at the outset of the litigation, but throughout its duration.
Chafin v. Chafin, 568 U.S. 165, 171-72 (2013). Therefore, “if
developments occurring during the course of adjudication
eliminate a plaintiff’s personal stake in the outcome of a suit,
then a federal court must dismiss the case as moot.” Rosetti v.
Shalala, 12 F.3d 1216, 1224 (3d Cir. 1993).

    LaSpina no longer has a personal stake in the resolution of
this claim. At filing, LaSpina sought (1) an order requiring the
Union to “immediately honor and enforce” an employee’s
membership resignation and withdraw of financial support; (2)
a declaration that the Union is violating the Constitution by de-
ducting membership or other fees from employees who have


Taken together, and assuming Campbell-Ewald applies, these
holdings suggest that LaSpina’s refusal to cash the check may
be sufficient to defeat mootness.

                                17
not waived their rights under Janus; and (3) a permanent in-
junction preventing the Union from deducting membership
dues or other fees from employees until those employees pro-
vide consent pursuant to Janus. App. 102-03. It is undisputed
that the Union has processed LaSpina’s resignation, Supp.
App. 67, and has ceased collecting any dues or fees, App. 85.
Thus, there is no lingering membership resignation for the Dis-
trict Court to enforce or involuntary payments for it to halt.

    LaSpina insists her individual claim is not moot because the
Union’s or Library’s decision to halt deducting her member-
ship dues “is a textbook example of ‘voluntary cessation,’”
which “cannot moot a plaintiff’s claim for declaratory and in-
junctive relief.” Appellant Br. 25 (citations omitted). It is true
that the Union or Library halted deductions only after LaSpina
sought relief from the courts. Nevertheless, these facts present
a strong case for mootness notwithstanding the voluntary ces-
sation of the offending conduct.

    Until Janus, the Union was permitted to collect fair-share
fees from nonmembers. And until LaSpina submitted her res-
ignation, the Union was permitted to collect membership dues
from her. Once the Supreme Court issued Janus, the Union
conceded that the compulsory collection of fees from nonmem-
bers violates the First Amendment and immediately instructed
the Library to cease their collection. Supp. App. 69. LaSpina
concedes that the Union no longer extracts any fees from her,
App. 85, and we see no reasonable likelihood that the unions
will try to collect any fees from nonmembers again. See Hart-
nett, 963 F.3d at 307.

    LaSpina’s citation to Knox v. SEIU Local 1000, 567 U.S.
298 (2012), is easily distinguished. In that case, a California
branch of the SEIU charged nonmembers a special assessment
for work supporting the union’s political objectives. Id. at 303-
04. A group of nonunion employees who paid the special as-
sessment brought a class action against the union alleging First
Amendment violations. Id. at 305-06. After the Supreme
Court granted certiorari, the union offered to satisfy the



                               18
plaintiffs’ claims, but it continued to insist that its imposition
of the assessment was legal. Id. at 307.

    In finding that the plaintiffs’ claims were not moot, the
Court observed that the “voluntary cessation of challenged
conduct does not ordinarily render a case moot because a dis-
missal for mootness would permit a resumption of the chal-
lenged conduct as soon as the case is dismissed.” Id. The
Court reasoned that resumption was particularly likely because
the union continued to defend the constitutionality of the chal-
lenged conduct. As a result, the Court thought it “not clear why
the union would necessarily refrain from collecting similar fees
in the future.” Id. That worry is not applicable here. Here, the
Union stopped collecting fair-share fees the day Janus was de-
cided and never has attempted to collect any such fees from
LaSpina.

    While LaSpina’s individual claim is moot, we also must ex-
amine whether her classwide claims survive because, in certain
circumstances, “class claims can breathe life into an otherwise
moot case” and permit an individual plaintiff “to continue
seeking class certification.” Gayle v. Warden Monmouth Cnty.
Corr. Inst., 838 F.3d 297, 305 (3d Cir. 2016) (internal citations
and quotations omitted). For example, when a plaintiff files a
motion to certify a class when his individual claim still is live,
the mooting of that claim while the motion is pending permits
the court to decide the certification motion. Id. at 305. In that
case, the plaintiff remains able to vigorously press the class’s
claims. Id. at 305-06.

    No such circumstance is present here. LaSpina has not yet
moved for class certification and maintains no personal stake
in the resolution of this claim. The lack of personal stake in
the resolution of the claim makes LaSpina a particularly inap-
propriate class representative. See id. at 306 (“[T]he critical
question is whether a plaintiff had a live claim at the time the
operative motion to certify was filed.”); see also U.S. Parole
Comm’n v. Geraghty, 445 U.S. 388, 397, 403-04 (1980). Be-
cause LaSpina’s individual claim is moot and she has not filed
for class certification, the class claims do not survive either.


                               19
D. The District Court need not grant leave to LaSpina to
   file a Third Amended Complaint

    Finally, the District Court should not feel compelled to
grant LaSpina leave to amend her Second Amended Complaint
should she seek to do so. Generally, the district courts should
grant leave to amend “freely . . . when justice so requires.” Fed.
R. Civ. P. 15(a)(2). That principle is particularly potent in civil
rights cases. Mullin v. Balicki, 875 F.3d 140, 151 (3d Cir.
2017). But even in civil rights cases, leave to amend need not
be granted if “amendment would be futile or inequitable.”
Vorchheimer v. Phila. Owners Ass’n, 903 F.3d 100, 113 (3d
Cir. 2018). Here, LaSpina already has amended her complaint
twice and, when pressed at oral argument, failed to suggest
what she might add were the District Court to grant leave to
amend it again. Thus, amendment would be futile.

                       III. CONCLUSION

   For the foregoing reasons, we will affirm the District Court.




                                20